UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4641
GEOFFREY STUBBS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-01-1073)

                      Submitted: January 31, 2003

                      Decided: February 21, 2003

          Before KING and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. STUBBS
                              OPINION

PER CURIAM:

   Geoffrey Stubbs appeals his conviction and 120-month sentence
pursuant to his guilty plea to possession with intent to distribute
cocaine, in violation of 18 U.S.C. §§ 2, 841(a)(1), and possession of
a firearm during a drug trafficking offense, in violation of 18 U.S.C.
§ 924(c)(1)(A). Stubbs’s counsel has filed a brief on appeal pursuant
to Anders v. California, 386 U.S. 738 (1967), and Stubbs has filed a
pro se supplemental brief.
   First, Stubbs claims that the district court failed to comply with
Fed. R. Crim. P. 11 in accepting Stubbs’s guilty plea. The record
clearly indicates that the district court did comply with Rule 11, and
therefore this claim is without merit.
   Second, Stubbs contends that the district court erred in calculating
his sentence. In fact, the sentence was within the correct guideline
range and below the statutory maximum, and therefore this court has
no authority to review the district court’s imposition of sentence.
United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).
   In addition, we have reviewed the claims Stubbs raises in his sup-
plemental brief and find them to be meritless. We therefore affirm
Stubbs’s conviction and sentence. In accordance with Anders, we
have reviewed the entire record in this case and have found no merito-
rious issues for appeal. This court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.